PER CURIAM.
Because appellant has stated that the only issue to be raised in this appeal is whether the sentence imposed is an illegal departure from the recommended sentence under the guidelines, and because the state acknowledges that appellant’s sentence is an improper sentence in excess of the guidelines, appellant’s sentence is vacated and this cause is remanded for resentenc-ing. Compare Rivers v. State, 513 So.2d 766 (Fla. 1st DCA 1987); Hope v. State, 513 So.2d 217 (Fla. 1st DCA 1987).
ERVIN, BOOTH and THOMPSON, JJ., concur.